WILSON obtained a judgment before a justice of the peace against Evans, and the defendant appealed to the Circuit Court. Whilst the appeal was pending, the suit abated by the death of Wilson. Held, that the administrator of the deceased might revive the suit.
Evans had filed before the justice, in the above-named suit, an account against Wilson as a set-off, which amounted to more than Wilson’s demand; and on the trial in the Circuit Court, (the suit having been revived, &c.) the jury gave a verdict in Evan’s favour for a certain sum, without finding the amount.of assets in the administrator’s hands. Held, that the omission to find the amount of assets was not, in this case, any objection to the verdict.